DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.

Claim 1 was rejected in the previous Office action under 35 U.S.C. §103 as being unpatentable over Choi et al. (US 2019/0088156) [hereinafter “Choi”] in view of Steele et al. (US 2017/0185081) [hereinafter “Steele”].
Regarding claim 1, Applicant contends the following (page 9 of Applicant’s reply):

    PNG
    media_image1.png
    505
    647
    media_image1.png
    Greyscale


Examiner disagrees.
First, Examiner noted in the previous Office action that the claim limitation of “transmit the navigation guidance to the autonomous vehicle to perform a collision-free navigation within the merged environment that is based on merging of real-world items and virtual-world items from one or more viewing perspectives of the autonomous vehicle” is taught by Choi in at least paragraphs [0083], [0094], and [0164], as well as by Steele in at least paragraphs [0005], [0063], [0080], and [0085]-[0086].
Additionally, Applicant misrepresents the totality of the teachings of Choi, limiting the teachings to merely the “receiving of command and providing of hardware”. Rather, Choi teaches the actual transmission of navigational data to guide the autonomous vehicle based on the real-world items and the virtual-world items from the one or more viewing perspectives of the autonomous vehicle. 
For instance, in addition to the above-noted citations from Choi, Choi further teaches steps 721-722 whereby the UAV 102 is “steer[ed] toward the target aircraft under an external guidance mode” ([0150]). Moreover, Choi teaches the UAV 102 is able to perform self-guidance in the merged environment using on board sensors (see [0151]). Choi teaches the one or more processors can provide data to the UAV 102 in the mixed environment to “perform intercept guidance (i.e. proportional navigation)” ([0142]). Choi teaches “initial steering may be provided via the UAV controller 108 on ground” and “terminal guidance may be achieved autonomously using on-board camera-based homing system” (see [0147]). Finally, Choi teaches “the VR simulation system may include algorithm to test features such as sense and avoid, which will prove useful in vehicle-to-vehicle collision encounters” (see [0158]). As can be seen, Choi clearly teaches the merged environment (i.e. VR simulation system) offers data to guide the autonomous vehicle based on real and virtual obstacles in the merged environment.

Accordingly, the combination of Choi and Steele does indeed teach one or more processors configured to “transmit the navigation guidance to the autonomous vehicle to perform a collision-free navigation within the merged environment that is based on merging of real-world items and virtual-world items from one or more viewing perspectives of the autonomous vehicle” and “wherein the merged environment further offers a combined mapping data to guide the autonomous vehicle based on the real-world items and the virtual-world items from the one or more viewing perspectives of the autonomous vehicle.” 

Applicant further contends that “combining a simulated system of Choi with a mobile device system having an actual mobile smart device of Steele is not feasible and would leave one or both systems unworkable” (page 9 of Applicant’s reply). 
Examiner disagrees.
Choi in fact teaches the drone interacts with an operator through a human machine interface (HMI) device 114 (see [0076] and Figure 1). Choi further notes that the HMI device 114 can be a “standard tablet or cell phone” (see [0078]). As such, Choi already utilizes a mobile device system with an actual mobile smart device, so the combination would clearly be feasible and operable as intended. 
Applicant contends that “Examiner’s combination of Choi with Steele is, at best, cursory and conclusory” and that “the Office Action has not made a prima facie case of obviousness for the claims” (page 9 of Applicant’s reply). However, Applicant does not point out any alleged errors in Examiner’s analysis of claim 1 presented in the previous Office actions. Accordingly, Applicant’s argument is found unpersuasive. 

As such, Applicant’s arguments are found unpersuasive and claim 1 stands rejected as presented below in this Office action. 

Applicant argues for the allowability of claims 8 and 15 for the same reasons as claim 1 and for the allowability of claims 2-4, 7, 9-11, 14, 16-18, and 20 based upon their dependencies from one of claims 1, 8, and 15. As claim 1 stands rejected, so too do claims 2-4, 7-11, 14-18, and 20 as presented below in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the claim recites “the one or more processors” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (United States Patent Application Publication No. US 2019/0088156 A1) [hereinafter “Choi”] in view of Steele et al. (United States Patent Application Publication No. US 2017/0185081 A1) [hereinafter “Steele”].

Regarding claim 1, Choi teaches an apparatus comprising:
one or more processors (HMI device 114 and/or UAV controller 108) to:
receive real environment data of a physical location associated with an autonomous vehicle (see [0008] and [0092]-[0093]);
combine the real environment data with virtual environment data associated with the autonomous vehicle to generate a merged environment (see [0008], [0074], and Figures 9a-9b); and 
transmit navigation guidance to the autonomous vehicle to perform navigation within the merged environment (see [0083], [0094], and [0164]), wherein the autonomous vehicle includes a drone (UAV 102), and wherein the merged environment is based on merging of real-721-722).

Choi does not expressly teach the one or more processors are configured to generate navigation guidance based on the merged environment transmit the navigation guidance to a vehicle to perform collision-free navigation in the merged environment. 
Steele generally teaches a game that involves remotely controlling a drone (see Abstract). Steele teaches an apparatus configured to generate a merged environment (see Figure 2 and [0019]), generate navigation guidance based on the merged environment ([0085]-[0086]), and transmit the navigation guidance to a vehicle to perform collision-free navigation within the merged environment ([0005], [0063], [0080], and [0086] of Steele). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Choi to generate and transmit navigation guidance for the autonomous vehicle to perform collision-free navigation within the merged environment, in view of Steele, as Steele teaches this prevents collision between both real-world obstacles and virtual obstacles that are objects within 

Regarding claim 8, the combination of Choi and Steele, as applied to claim 1 above, teaches a method comprising:
receiving, by one or more processors, real environment data of a physical location associated with an autonomous vehicle (see [0008] and [0092]-[0093] of Choi); 
combining the real environment data with virtual environment data associated with the autonomous vehicle to generate a merged environment (see [0008], [0074], and Figures 9a-9b of Choi; see also Figure 2 and [0019] of Steele); 
generating navigation guidance based on the merged environment (see [0080]-[0086] of Steele; see also [0083], [0094] and [0164] of Choi); and 
transmitting the navigation guidance to the autonomous vehicle to perform a collision-free navigation within the merged environment (see [0005], [0063], [0080], and [0086] of Steele; see also [0083], [0094], and [0164] of Choi), wherein the autonomous vehicle includes a drone (UAV 102 of Choi), and wherein the merged environment is based on merging of real-world items and virtual-world items associated with a real environment and a virtual environment, respectively (see [0008]-[0013], [0074], [0164], and Figures 9a-9b of Choi), wherein the merged environment is specific to the autonomous vehicle and renders one or more scenes from one or more viewing perspectives of the autonomous vehicle such that the one or more scenes offer a merging of the real-world items and the virtual-world items, wherein the merging includes overlapping of one or more of the real-world items and one or more of the virtual-world items (see [0008]-[0022], [0029]-[0036], [0134], [0164], and Figures 9a-9b of Choi), 721-722 of Choi; see also [0078]-[0086] of Steele).

Regarding claim 15, the combination of Choi and Steele, as applied to claim 1 above, teaches at least one non-transitory computer-readable medium comprising a plurality of instructions (see [0005] and [0062] of Steele) which, when executed on a computing device, cause the computing device to perform operations comprising: 
receiving real environment data of a physical location associated with an autonomous vehicle (see [0008] and [0092]-[0093] of Choi), 
combining the real environment data with virtual environment data associated with the autonomous vehicle to generate a merged environment (see [0008], [0074] and Figures 9a-9b of Choi; see also Figure 2 and [0019] of Steele);
generating navigation guidance based on the merged environment (see [0080]-[0086] of Steele; see also [0083], [0094] and [0164] of Choi), and 
transmitting the navigation guidance to the autonomous vehicle to perform collision-free navigation within the merged environment (see [0005], [0063], [0080], and 0086] of Steele; see also [0083], [0094], and [0164] of Choi), wherein the autonomous vehicle includes a drone (UAV 102 of Choi), and wherein the merged environment is based on merging of real-world items and virtual-world items associated with a real environment and a virtual environment, respectively (see [0008]-[0013], [0074], [0164], and Figures 9a-9b of Choi), wherein the merged environment is specific to the autonomous vehicle and renders one or more scenes from one or 721-722 of Choi; see also [0078]-[0086] of Steele).

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Steele, as applied to claims 1, 8, and 15 above, and further in view of Logan et al. (United States Patent Application Publication No. US 2017/0216728 A1) [hereinafter “Logan”].

Regarding claim 2, the combination of Choi and Steele, as applied to claim 1 above, teaches the navigation guidance is used to generate a navigation plan, wherein the autonomous vehicle performs the collision-free navigation based on the navigation plan (see [0080]-[0086] of Steele). 

The combination of Choi and Steele does not expressly teach the autonomous vehicle provides a third-party view of the merged environment.
Logan generally teaches a three-dimensional augmented reality game with virtual and physical components (see Abstract). Logan teaches the drone provides a third-party view of the merged environment (see [0128]-[0129]).
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Choi and Steele to use the drone to provide a third-

Regarding claim 3, the combination of Choi, Steele, and Logan further teaches the real environment is captured using one or more cameras associated with the autonomous vehicle such that the real environment captures real depth and colors of real-world items within the physical location (see [0128] and [0160]-[0168] of Logan). 

Regarding claim 9, the combination of Choi, Steele, and Logan, as applied to claim 2 above, teaches the navigation guidance is used to generate a navigation plan, wherein the autonomous vehicle performs the collision-free navigation based on the navigation plan (see [0080]-[0086] of Steele) and provides a third-party view of the merged environment (see [0128-0129] of Logan). 

Regarding claim 10, the combination of Choi, Steele, and Logan further teaches the real environment is captured using one or more cameras associated with the autonomous vehicle such that the real environment captures real depth and colors of real-world items within the physical location (see [0128] and [0160-0168] of Logan). 

Regarding claim 16, the combination of Choi, Steele, and Logan, as applied to claim 2 above, teaches the navigation guidance is used to generate a navigation plan, wherein the autonomous vehicle performs the collision-free navigation based on the navigation plan (see [0080]-[0086] of Steele) and provides a third-party view of the merged environment ([0128-0129] of Logan). 

Regarding claim 17, the combination of Choi, Steele, and Logan further teaches the real environment is captured using one or more cameras associated with the autonomous vehicle such that the real environment captures real depth and colors of real-world items within the physical location ([0128] and [0160-0168] of Logan). 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Steele, as applied to claims 1, 8, and 15 above, and further in view of Walton (United States Patent Application Publication No. US 2017/0365100 A1).

Regarding claim 4, the combination of Choi and Steele, as applied to claim 1 above, teaches the virtual environment is generated based on virtual-world information available via an application or via one or more databases (see [0074] of Choi), wherein the application includes a three-dimensional game (see [0019] and [0066] of Steele), wherein the real-world items and the virtual-world items include non-living objects (see [0064]-[0066] and Figure 2 of Steele). 

The combination of Choi and Steele does not expressly teach the virtual environment is based on virtual depth and colors of virtual-world items within the virtual environment associated with the physical location and the application. 
Walton generally teaches a method for generating an augmented reality image by combining a virtual image and a real image (see Abstract). Walton teaches the virtual environment is based on virtual depth and colors of virtual world items within the virtual environment associated with the physical location and the application (see [0088]-[0097] of Walton). 
As such, it would have been obvious to one of ordinary skill in the at the time of filing to modify the invention taught by the combination of Choi and Steele such that the virtual environment is based 

Regarding claim 11, the combination of Choi, Steele, and Walton, as applied to claim 4 above, teaches the virtual environment is generated based on virtual-world information available via an application or at one or more databases (see [0074] of Choi), wherein the virtual environment is based on the virtual depth and colors of virtual-world items within the virtual environment associated with the physical location and the application (see [0088]-[0097] of Walton), wherein the application includes a three-dimensional game (see [0019] and [0066] of Steele), and wherein the real-world items and the virtual-world items include non-living objects (see [0064]-[0066] and Figure 2 of Steele). 

Regarding claim 18, the combination of Choi, Steele, and Walton, as applied to claim 4 above, teaches the virtual environment is generated based on virtual-world information available via an application or at one or more databases (see [0074] of Choi), wherein the virtual environment is based on the virtual depth and colors of virtual-world items within the virtual environment associated with the physical location and the application (see [0088]-[0097] of Walton), wherein the application includes a three-dimensional game (see [0019] and [0066] of Steele), and wherein the real-world items and the virtual-world items include non-living objects (see [0064-0066] and Figure 2 of Steele). 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Steele, as applied to claims 1, 8, and 15 above, and further in view of Wald et al. (United States Patent Application Publication No. US 2017/0287202 A1) [hereinafter “Wald”].

Regarding claim 7, the combination of Choi and Steele, as applied to claim 1 above, teaches the one or more processors comprise one or more graphics processors and one or more application processors (see [0005] and [0088] of Steele; see also [0074] of Choi).  

The combination of Choi and Steele does not expressly teach the one or more graphics processors are co-located with the one or more application processors on a common semiconductor package. 
Wald generally teaches a method and apparatus for a ray tracing method of image rendering (see Abstract). Wald teaches a computing device that may be used in an augmented reality system (see [0059] of Wald) comprises one or more graphics processors co-located with one or more application processors on a common semiconductor package (see [0055] and Figure 3 of Wald). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Choi and Steele by co-locating the graphics processor and the application processor on a semiconductor package, in view of Wald, as Wald teaches using a “system in package” design with multiple components co-located on a single semiconductor package can save space with a smaller footprint and reduce the complexity of the computing system by putting multiple processors, memories, etc. within the same package.  

Regarding claim 14, the combination of Choi, Steele, and Wald, as applied to claim 7 above, teaches the one or more processors comprise one or more graphics processors co-located with one or more application processors on a common semiconductor package (see the rejection of claim 7 above). 

Regarding claim 20, the combination of Choi, Steele, and Wald, as applied to claim 7 above, teaches the one or more processors comprise one or more graphics processors co-located with one or more application processors on a common semiconductor package (see the rejection of claim 7 above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANSHUL SOOD/Primary Examiner, Art Unit 3669